COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Felton and Senior Judge Willis


ALLEN BURKE EASTERLY
                                            MEMORANDUM OPINION *
v.   Record No. 1607-02-4                       PER CURIAM
                                             OCTOBER 29, 2002
PAMELA JO EASTERLY


              FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                     James W. Haley, Jr., Judge

            (Albert H. Jacoby, on briefs), for appellant.

            (Lorraine M. Koury, on brief), for appellee.


     Allen Burke Easterly (husband) appeals the decision of the

circuit court awarding Pamela Jo Easterly (wife) a portion of the

proceeds from the sale of property paid for, in part, with marital

assets.    On appeal, husband contends the trial court erred by

finding wife did not waive her right to the assets in the parties'

prenuptial agreement.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
prevailing below.    See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                        PROCEDURAL BACKGROUND

     Prior to their May 11, 1990 marriage, the parties signed a

prenuptial agreement.   In pertinent part, the agreement states:

            Should the marriage fail, the parties
            surrender all right, title and interest to
            the assets brought into the marriage by each
            party. Similarly, neither party shall be
            liable or in any sense responsible for the
            debts or liabilities of the other party
            incurred prior to the marriage. Marital
            property, or that acquired independent of
            the assets or proceeds of the assets, that
            each party brings into the marriage, will be
            divided in an equitable manner based on the
            laws of the jurisdiction in which the
            parties reside at the time of divorce.

On March 13, 1989, husband purchased a lot in Hickory Landing

subdivision in Louisa County.    He executed a purchase money deed

of trust at that time and made all payments towards the deed of

trust between the date of purchase and the date of the parties'

marriage.   Thereafter, husband used money from the parties'

joint checking account to pay the balance of the deed of trust

payments.   Husband sold the property in August 1997, prior to

the parties' final separation.    At the time of the sale, the

deed of trust had been paid in full.     Husband placed the

proceeds from the sale of the property into an account jointly

owned by the parties.




                                 - 2 -
     The commissioner found that wife, by signing the prenuptial

agreement, did not waive her interest in the portion of the

asset paid for with marital funds.

                             ANALYSIS

     "Antenuptial agreements, like marital property settlements,

are contracts subject to the rules of construction applicable to

contracts generally, including the application of the plain

meaning of unambiguous contractual terms."     Pysell v. Keck, 263
Va. 457, 460, 559 S.E.2d 677, 678 (2002).    "Courts cannot read

into contracts language which will add to or take away the

meaning of words already contained therein."     Southerland v.

Southerland, 249 Va. 584, 590, 457 S.E.2d 375, 378 (1995).

Further, "[a] waiver must be express, or, if it is to be

implied, it must be established by clear and convincing

evidence."   McMerit Constr. Co. v. Knightsbridge Dev. Co., 235
Va. 368, 374, 367 S.E.2d 512, 516 (1988).

     Wife clearly waived all right, title and interest to the

assets "brought into the marriage by each party."    However, she

did not, expressly or impliedly, waive her interest in the

marital funds husband used to pay off the lien on the property.

The agreement between the parties specifically provides that

marital property "will be divided in an equitable manner . . .

at the time of a divorce."   The trial court did not award wife

any portion of the value of the lot prior to the marriage nor

any portion of the increase in value of the lot during the time
                              - 3 -
of the parties' marriage.   The court merely provided wife with

her share of the marital assets used to pay off the lien on the

premarital property.   The trial court equitably divided the

marital funds and did not err in awarding wife her share of the

funds diverted to the property.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                         Affirmed.




                               - 4 -